[UNPUBLISHED]
PER CURIAM.
Ivan Terry appeals the district court’s1 order granting the government’s Fed. R.Civ.P. 41(a)(2) motion to voluntarily dismiss, striking Terry’s counterclaim, and dismissing Terry’s motion to seek judicial review of an administrative decision. After carefully reviewing the record and the parties’ briefs, we affirm. We also deny Terry’s unsupported recusal motion. See 8th Cir. R. 47B.

. The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri.